 

Exhibit 10.5

Execution Copy

ASCENT SOLAR TECHNOLOGIES, INC.

INDUCEMENT AWARD AGREEMENT

This INDUCEMENT AWARD AGREEMENT (the “Award Agreement”) is made as of August 3,
2009 by and between ASCENT SOLAR TECHNOLOGIES, INC., a Delaware corporation (the
“Company”), and Farhad Moghadam (the “Optionee”).

Subject to the Optionee’s Amended and Restated Executive Employment Agreement
dated as of August 3, 2009 (the “Employment Agreement”), the parties agree as
follows:

PART I: NOTICE OF GRANT

1. Description of Stock Option Grant. Farhad Moghadam, the undersigned Optionee,
has been granted an option the (“Option”) to purchase common stock of the
Company (the “Shares”). The Option is not subject to any existing equity
incentive plan of the Company and is intended to qualify as an “inducement
award” under Nasdaq Rule 5635(c)(4). Material terms of the Option include:

 

Date of Grant:    August 3, 2009 Vesting Commencement Date: (same as Date of
Grant, if left blank)    August 3, 2009 Exercise Price per Share:    $        
(closing price on Date of Grant) Total Number of Shares:    200,000 Type of
Option:    Nonstatutory Stock Option

Expiration Date:

(10 years from Date of Grant, if left blank)

  

 

Vesting Schedule:    August 3, 2010    25% August 3, 2011    25% August 3, 2012
   25% August 3, 2013    25%

2. Definitions. The following definitions shall apply in this Award Agreement:

 

  (a) “Change of Control” is defined in the Employment Agreement.

 

  (b) “Cause” is defined in the Employment Agreement.

 

  (c) “Permanent Disability” is defined in the Employment Agreement.

 

INDUCEMENT AWARD AGREEMENT

FARHAD MOGHADAM

     



--------------------------------------------------------------------------------

Execution Copy

 

3. Termination and Material Events. Notwithstanding anything elsewhere in this
Award Agreement to the contrary:

(a) Termination Period. Except as set forth below, this Option shall be
exercisable for ninety (90) days after Optionee ceases to be a director,
officer, employee or consultant of the Company (or a parent or subsidiary of the
Company); provided, however, that in no event may this Option be exercised after
the Expiration Date set forth in the Notice of Grant.

(b) Termination Without Cause. If the Optionee is terminated by the Company
without Cause pursuant to Section 5(b) of the Employment Agreement, and the
Optionee signs and does not revoke a release of claims with the Company (in a
form reasonably acceptable to the Company and Optionee) and provided that such
release of claims becomes effective no later than sixty (60) days following the
termination date or such earlier date required by the release agreement, the
Company will cause any part of the Option which would vest based on time during
that the twelve month period after the date of termination to vest and become
exercisable on the termination date.

(c) Disability of Optionee. If Optionee suffers a Permanent Disability and the
Employment Agreement terminates as described in Section 5(c) of the Employment
Agreement, the Optionee may, to the extent the Option is vested on the date of
termination, exercise the Option within one (1) year of termination (but in no
event later than the expiration of the term of such Option as set forth in the
Award Agreement). If, after termination, the Optionee does not exercise his or
her Option within the time specified herein, the Option shall terminate.

(d) Death of Optionee. If Optionee dies and the Employment Agreement terminates
as described in Section 5(d) of the Employment Agreement, the Option may, to the
extent that the Option is vested on the date of death, be exercised within one
(1) year following Optionee’s death (but in no event later than the expiration
of the term of such Option as set forth in the Notice of Grant) by the
Optionee’s designated beneficiary, provided such beneficiary has been designated
prior to Optionee’s death in a form acceptable to Company. If no such
beneficiary has been designated by the Optionee, then such Option may be
exercised by the personal representative of the Optionee’s estate or by the
person(s) to whom the Option is transferred pursuant to the Optionee’s will or
in accordance with the laws of descent and distribution. If the Option is not so
exercised within the time specified herein, the Option shall terminate.

 

  (e) Change of Control.

(i) Acceleration of Vesting. Upon occurrence of a Change of Control, any part of
the Option outstanding and held by the Optionee as of the date of such
termination will vest in full as to 100% of the unvested portion of the award.

(ii) Limitation on Payments. Notwithstanding anything herein to the contrary, in
the event of a Change of Control, in no event shall the Optionee be entitled to
receive any amount which would result in the imposition of tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended, or any similar
state tax (collectively, the “Excise Tax”). In such a case, any payment due to
the Optionee shall automatically be reduced to the maximum amount that may be
received by the Optionee that will not trigger any Excise Tax.

 

  (f) Adjustments Upon Changes in Capitalization or Dissolution.

(i) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of common stock covered by the
Option, as well as the price per share of common stock covered by each such
Option, shall be

 

INDUCEMENT AWARD AGREEMENT

FARHAD MOGHADAM

     



--------------------------------------------------------------------------------

Execution Copy

 

proportionately adjusted for any increase or decrease in the number of issued
shares of common stock of the Company resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the common
stock, or any other increase or decrease in the number of issued shares of
common stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Company’s board of directors (or a committee
thereof), whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of common stock subject to the Option.

(ii) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Company shall notify the Optionee as soon as
practicable prior to the effective date of such proposed transaction. The
Company in its sole discretion may provide for the Optionee to have the right to
exercise his Option until ten (10) days prior to such transaction as to up to
all of the Shares covered thereby, including Shares as to which the Option would
not otherwise be exercisable. In addition, the Company may provide that any
Company repurchase option applicable to any Shares purchased upon exercise of an
Option shall lapse as to all such Shares, provided the proposed dissolution or
liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously exercised, an Option will terminate
immediately prior to the consummation of such proposed action.

PART II: AGREEMENT

1. Grant of Option. The Company hereby grants to the Optionee an Option to
purchase the number of Shares set forth in the Notice of Grant, at the exercise
price per Share set forth in the Notice of Grant (the “Exercise Price”), subject
to the terms of the Employment Agreement, which are incorporated by reference
herein.

2. Exercise of Option.

(a) Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and with the
applicable provisions of this Award Agreement.

(b) Method of Exercise. This Option shall be exercisable by delivery of an
exercise notice in the form attached as Exhibit A (the “Exercise Notice”) which
shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and such other representations
and agreements as may be required by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all exercised
Shares. This Option shall be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by the aggregate Exercise
Price.

No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise complies with applicable laws and regulations.
Assuming such compliance, for income tax purposes the Shares shall be considered
transferred to the Optionee on the date on which the Option is exercised with
respect to such Shares.

 

INDUCEMENT AWARD AGREEMENT

FARHAD MOGHADAM

     



--------------------------------------------------------------------------------

Execution Copy

 

3. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Optionee:

(a) cash or check;

(b) surrender of other Shares which, (i) in the case of Shares acquired from the
Company, either directly or indirectly, have been owned by the Optionee for more
than six (6) months on the date of surrender, and (ii) have a Fair Market Value
on the date of surrender equal to the aggregate Exercise Price of the exercised
Shares; or

(c) any other form or manner approved by the Compensation Committee of the
Company’s board of directors.

4. Restrictions on Exercise. This Option may not be exercised if the issuance of
such Shares upon such exercise or the method of payment of consideration for
such shares would constitute a violation of any applicable law or regulation.

5. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of this
Award Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

6. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the terms of this Award Agreement.

7. Tax Obligations. Optionee acknowledges and agrees that Optionee is solely
responsible for the satisfaction of all federal, state, local and foreign income
and other tax arising from or applicable to the Option grant, vesting or
exercise and the acquisition or sale of the Shares. Optionee agrees that
Optionee shall indemnify the Company for any liability, including attorneys’
fees and expenses, accrued by the Company as a result of the Optionee’s failure
to satisfy those taxes.

8. Entire Agreement; Governing Law. This Award Agreement and the Employment
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. This Agreement is
governed by the internal substantive laws but not the choice of law rules of
Colorado.

9. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER).
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE, SUBJECT TO THE PROVISIONS IN THE EMPLOYMENT AGREEMENT.

 

INDUCEMENT AWARD AGREEMENT

FARHAD MOGHADAM

     



--------------------------------------------------------------------------------

Execution Copy

 

Optionee has reviewed this Agreement Option in its entirety, has had an
opportunity to obtain the advice of counsel and other advisors prior to
executing this Award Agreement and fully understands all provisions of the Award
Agreement. Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Compensation Committee of the Company’s
board of directors upon any questions arising under this Award Agreement.
Optionee further agrees to notify the Company upon any change in the residence
address indicated below.

 

OPTIONEE     ASCENT SOLAR TECHNOLOGIES, INC.

/s/ Farhad Moghadam

   

/s/ Gary Gatchell

Farhad Moghadam     By    

Gary Gatchell

    Name

 

   

CFO

    Title

 

    Residence Address    

 

INDUCEMENT AWARD AGREEMENT

FARHAD MOGHADAM

     



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT A

EXERCISE NOTICE AND AGREEMENT

Ascent Solar Technologies, Inc.

12300 Grant Street

Thornton, CO 80241

Attention: Stock Option Administrator

 

Name of Optionee:         Farhad Moghadam Optionee’s Address:        

 

Optionee’s Social Security Number:        

 

Date of Award Agreement:         August 3, 2009 Exercise Date:        

 

The Shares Purchased are Incentive Stock Options:         No Number of Shares
Purchased Pursuant to this Notice:        

 

Exercise Price per Share:       $  

 

Aggregate Exercise Price:       $  

 

Amount of Payment Enclosed:       $  

 

1. Exercise of Option. Pursuant to the Inducement Award Agreement (“Award
Agreement”) entered into as of the date set forth above between the undersigned
Optionee and Ascent Solar Technologies, Inc., a Delaware corporation
(“Company”), Optionee hereby elects, effective as of the date of this Notice, to
exercise Optionee’s option to purchase the number of shares of common stock (the
“Shares”) of the Company indicated above.

2. Payment. Enclosed is Optionee’s payment in the amount indicated above, which
is the full exercise price for the Shares.

3. Deemed Date of Exercise. The date of exercise shall be deemed to be the date
on which this Notice is filed with Company, together with payment of the
aggregate Exercise Price, and on which Shares become eligible for issuance to
Optionee under applicable state and federal laws and regulatory requirements.

4. Compliance with Laws. Optionee understands and acknowledges that the purchase
and sale of the Shares may be subject to approval under the state and federal
securities laws and other laws and, notwithstanding any other provision of the
Award Agreement to the contrary, the exercise of any rights to purchase Shares
is expressly conditioned upon approval (if necessary) and compliance with all
such laws.

 

INDUCEMENT AWARD AGREEMENT

FARHAD MOGHADAM

     



--------------------------------------------------------------------------------

Execution Copy

 

5. Representations of Optionee. Optionee represents and warrants to the Company,
as follows:

(a) Optionee has received, read, and understood the Award Agreement and agrees
to abide by and be bound by its terms and conditions.

(b) The Options exercised herewith are exercisable only according to the
schedule in the Award Agreement.

(c) Optionee is aware of the business affairs and financial condition of the
Company and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Shares.

6. Refusal to Transfer. The Company shall not be required (a) to transfer on its
books any Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement or the Award Agreement or (b) to treat
as owner of such Shares or to accord the right to vote or receive dividends to
any purchaser or other transferee to whom such Shares shall have been so
transferred.

7. Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee is not relying on the Company for any tax
advice.

8. Entire Agreement. The Award Agreement is incorporated herein by reference.
This Exercise Notice and Agreement, the Award Agreement and the Employment
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof.

 

Submitted by:     Accepted by: OPTIONEE     COMPANY    

Ascent Solar Technologies, Inc.,

a Delaware corporation

 

   

 

Signature     By

 

   

 

Print Name     Name    

 

    Title

 

INDUCEMENT AWARD AGREEMENT

FARHAD MOGHADAM

     